Filed 6/13/22 P. v. Bretz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082687
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F17903791)
                    v.

    DREW PATTERSON BRETZ,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Francine
Zepeda, Judge.
         Julia J. Spikes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Peña, Acting P. J., Meehan, J. and Snauffer, J.
          Appointed counsel for defendant Drew Patterson Bretz asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
After requesting supplemental briefing, we vacate the portion of the judgment ordering
payment of a probation report fee and an administration fee. In all other respects, we
affirm.
                                PROCEDURAL SUMMARY
          On August 31, 2018, the Fresno County District Attorney charged defendant with
29 counts alleging crimes occurring on 16 separate dates. The information further
alleged defendant had suffered a prior “strike” conviction within the meaning of the
“Three Strikes” law (Pen. Code, §§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)),1 had
suffered a prior serious felony conviction (§ 667, subd. (a)), and had served two prior
prison terms (§ 667.5, subd. (b)).
          On December 3, 2020, defendant pled no contest to domestic violence (§ 273.5,
subd. (a); count 1) and conspiring to dissuade a victim or witness (§ 136.1, subd (c)(2);
count 15), and he admitted personally using a firearm (§ 12022.5, subd. (a)) in the
commission of count 1 and having suffered a prior strike conviction. His plea was in
exchange for a stipulated 18-year sentence.
          On February 8, 2021, the trial court sentenced defendant to the agreed-upon
18 years in prison, as follows: on count 1, eight years (the upper term of four years,
doubled pursuant to the Three Strikes law), plus a four-year firearm use enhancement; on
count 15, six consecutive years (the midterm of three years, doubled pursuant to the
Three Strikes law). The court awarded credits and imposed various fines and fees.



1         All statutory references are to the Penal Code unless otherwise noted.


                                               2.
          On April 21, 2021, defendant filed a notice of appeal. The trial court denied his
request for a certificate of probable cause.
                                            FACTS
          The following facts underlying counts 1 and 15, the two counts to which defendant
pled, are taken from the probation report.
          “On January 18, 2017, [the confidential victim (CV)] went to a friend’s …
house …; after her visit, [defendant] picked CV up to take her home. Initially,
[defendant] was in a ‘good mood;’ however, CV had to stop at a pizza place to use the
bathroom. When she exited, [defendant] had moved the car. CV asked if he was joking
and if he was ‘going to be nice,’ but as they began driving, [defendant] became angry and
accused CV of being unfaithful. He pointed a gun to the side of CV’s head, then put the
gun in her mouth, and then struck the left side of her head and face with the ‘butt’ of the
gun.
          “Due to CV’s brain tumor, she suffers from seizures, which are brought on by loud
noises, bright lights, or stress. After [defendant] struck her with the gun, CV ‘blacked
out’ or had a seizure. When she awoke, she was lying across the seat and [defendant]
was punching the right side of her back. While CV’s head was bleeding, [defendant] bit
her left ear.
          “[Defendant] then drove CV to the backside of Millerton Lake and stopped on a
dirt road. He yelled at her, called her names, and then retrieved a knife, asking her if she
‘wanted fingers or toes [removed].’ CV feared [defendant] was going to cut off her
fingers and torture her before killing her. He then threatened to kill CV, placed the gun
between her legs, then to the right side of her head, and fired one round, causing CV to
have a seizure and ‘blank out [sic].’
          “When CV ‘came to,’ [defendant] was still upset, but she convinced him not to kill
her and to drive back to Fresno. Once home, everything was calm for the rest of the
night.”

                                               3.
       After defendant’s arrest, he asked a fellow inmate to intimidate CV upon his
release and to make her recant her accusations.
                                      DISCUSSION
       The parties agree, as do we, that we must vacate both the probation report fee
(§ 1203.1b) and the administration fee (§ 1203.1, subd. (l)) imposed in this case.
       While this appeal was pending, the Legislature passed Assembly Bill No. 1869
(2019–2020 Reg. Sess.) (Stats. 2020, ch. 92, § 62), which adopted section 1465.9,
amended by Assembly Bill No. 177 (2021–2022 Reg. Sess.) (Stats. 2021, ch. 257, § 35),
and Government Code section 6111 (Stats. 2020, ch. 92, § 11). These statutory
provisions provide that the enumerated fines and fees may not be collected after July 1,
2021. In this case, the probation report fee and administration fee imposed by the trial
court became unenforceable and uncollectible, and any portion of the judgment imposing
the unpaid balance of these fees must be vacated.
       We find no other evidence of any arguable error that would result in a disposition
more favorable to defendant.
                                     DISPOSITION
       The balances of the probation report fee (§ 1203.1b) and the administrative fee
(§ 1203.1, subd. (l)) that remain unpaid as of July 1, 2021, are vacated. As so modified,
the judgment is affirmed. The trial court is directed to prepare an amended abstract of
judgment and forward a copy to the appropriate entities.




                                            4.